 Case 3:20-cv-00442-DJN Document 50 Filed 10/09/20 Page 1 of 14 PageID# 368




                        IN THE UNITED STATES DISTRICT COURT

                        FOR THE EASTERN DISTRICT OF VIRGINIA

                                       Richmond Division

CYNTHIA ADVANI MARSHALL,
                                                                                   Plaintiff,

v.
                                                            Civil No: 3:20cv442

JOHN MARSHALL, et al.,
                                                                                   Defendants.

                              ANSWER OF JOHN MARSHALL

       COMES NOW defendant John Marshall (the “defendant”), by counsel, and for his

Answer to the plaintiff’s Complaint, without waiving his previously filed Motion to Dismiss,

states as follows:

                             Preliminary and Jurisdictional Statement

       1.      The defendant denies the allegations of paragraph 1 of the plaintiff’s Complaint.

       2.      The defendant admits that his father, Watson Melton Marshall (“Watson

Marshall”), divorced the defendant’s biological mother and then married the plaintiff. The

defendant further admits that Watson Marshall told his children that he was a descendent of

Chief Justice John Marshall, but the genealogy was never conclusively determined.               The

defendant also admits that a valid Emergency Protective Order (“EPO”) was issued against the

plaintiff by Watson Marshall, by and through his power of attorney, Robert Marshall (“Robert”),

and through defendant Officer T. W. Holmes (“Holmes”). The defendant denies any remaining

allegations of paragraph 2 of the plaintiff’s Complaint.
 Case 3:20-cv-00442-DJN Document 50 Filed 10/09/20 Page 2 of 14 PageID# 369




                                              Parties

       3.      The defendant admits the allegations of paragraphs 3-5 of the plaintiff’s

Complaint

                                         Claim for Relief

       4.      The defendant has insufficient information to admit the allegations of paragraph 6

of the plaintiff’s Complaint, and thus, denies the same.

       5.      Upon information and belief, the defendant admits the allegations of paragraphs

7-8 of the plaintiff’s Complaint.

       6.      The defendant admits that he wrote the letter attached to the Complaint as Exhibit

1, but denies any remaining allegations of paragraph 9 of the plaintiff’s Complaint. In response

to footnote 2, the defendant specifically denies having (or having had) any animus toward the

plaintiff based upon race.

       7.      The defendant admits that he wrote the letter attached to the Complaint as Exhibit

3, in response to Watson Marshall indicating that he would not see his biological family unless

the plaintiff was present, but denies any remaining allegations of paragraph 10 of the plaintiff’s

Complaint.

       8.      The defendant admits that Watson Marshall signed the letter attached to the

Complaint as Exhibit 4, but denies any remaining allegations of paragraph 11 of the plaintiff’s

Complaint.

       9.      The defendant admits that the Marshall defendants did not undergo counseling

with Watson Marshall.        The defendant further admits that he routinely picked up Watson

Marshall from the 7603 Parkline address to see him and to take him out for meals, and also




                                                 2
 Case 3:20-cv-00442-DJN Document 50 Filed 10/09/20 Page 3 of 14 PageID# 370




admits that he did not enter the residence. The defendant denies any remaining allegations of

paragraph 12 of the plaintiff’s Complaint.

       10.     The defendant has insufficient information to admit the allegations of paragraphs

13-17 of the plaintiff’s Complaint, with the exception of admitting that Watson Marshall was

admitted to the hospital for treatment, and thus, denies the same.

       11.     The defendant admits the allegations of paragraph 18 of the plaintiff’s Complaint.

       12.     The defendant has insufficient information to admit the allegations of paragraphs

19-20 of the plaintiff’s Complaint, and thus, denies the same.

       13.     The defendant denies the allegations of paragraphs 21-23 of the plaintiff’s

Complaint.

       14.     The defendant admits that on or about July 21, 2018, Watson Marshall asked John

Marshall to ask Watson Marshall’s prior divorce lawyer, John H. Goots, Esquire, to draft a new

power of attorney form. The defendant denies any remaining allegations of paragraph 24 of the

plaintiff’s Complaint.

       15.     The defendant admits that on or about July 21, 2018, Watson Marshall signed and

initialed a new power of attorney form and a new advance medical directive that his attorney,

John H. Goots, Esquire, drafted at his request. The defendant also admits that Watson Marshall

passed on August 8, 2018. The defendant denies any remaining allegations of paragraph 25 of

the plaintiff’s Complaint.

       16.     The defendant admits that on or about July 23, 2018, Watson Marshall filed, by

and through his attorney, John H. Goots, Esquire, a Complaint in the Henrico County Circuit

Court seeking a divorce from the plaintiff. Watson Marshall’s Complaint, among other things,

alleged that he had been “hospitalized at the VCU Medical Center since on or about July 18,




                                                 3
 Case 3:20-cv-00442-DJN Document 50 Filed 10/09/20 Page 4 of 14 PageID# 371




2018” due to the plaintiff’s refusal to supply him “with the proper nutrition,” which amounted

“to elder abuse and cruelty.” The defendant further admits that he is (and was) a sitting judge in

the Henrico Circuit Court. The defendant denies any remaining allegations of paragraph 26 of

the plaintiff’s Complaint.

       17.     The defendant does not know whether Watson Marshall or his attorney took any

further action in the divorce case after the initial filing(s), and thus, denies the allegations of

paragraph 27 of the plaintiff’s Complaint. The defendant further specifically denies that John H.

Goots, Esquire was his counsel or counsel for the Marshall defendants with respect to Watson

Marshall’s Complaint for divorce, as alleged in paragraph 27.

       18.     The defendant admits that Watson Marshall conferred with the hospital staff and

security personnel to ensure that the plaintiff was not allowed to visit him in the hospital, but

denies any remaining allegations of paragraphs 28 of the plaintiff’s Complaint.

       19.     The defendant admits that the plaintiff attempted to gain access to Watson

Marshall at the hospital on or about July 25, 2018 after she had been served with the divorce

Complaint and was advised by hospital personnel that Watson Marshall had made arrangements

to bar her from visiting him. In doing so, the plaintiff forced her way into Watson Marshall’s

hospital room with an unknown male, along with a hidden video camera. The plaintiff was then

told by a black male security officer that she needed to leave, and that he had personally put the

plaintiff on the list of prohibited visitors at Watson Marshall’s request after he spoke with Mr.

Marshall. The defendant denies any remaining allegations of paragraph 29 of the plaintiff’s

Complaint.

       20.     The defendant has insufficient information to admit the allegations of paragraph

30 of the plaintiff’s Complaint, and thus, denies the same.




                                                 4
 Case 3:20-cv-00442-DJN Document 50 Filed 10/09/20 Page 5 of 14 PageID# 372




       21.     The defendant admits that on or about July 25, 2018, Brenda Marshall (“Brenda”)

told the plaintiff that she was not supposed to be present in Watson Marshall’s hospital room and

that the plaintiff was further told by hospital staff/security that she had been barred from visiting

Watson Marshall by Mr. Marshall and that she needed to leave, but has insufficient information

to admit any remaining allegations of paragraph 31 of the plaintiff’s Complaint, and thus, denies

the same and calls for strict proof thereof.

       22.     Upon information and belief, the defendant admits that Brenda called for hospital

security, which told the plaintiff that she needed to leave, but has insufficient information to

admit any remaining allegations of paragraph 32 of the plaintiff’s Complaint, and thus, denies

the same and calls for strict proof thereof. The defendant specifically denies that he “called for

hospital security.”

       23.     The defendant has insufficient information to admit the allegations of paragraph

33 of the plaintiff’s Complaint, and thus, denies the same and calls for strict proof thereof.

       24.     Upon information and belief, the defendant admits the allegations of paragraph 34

of the plaintiff’s Complaint, whereas those were the wishes of Watson Marshall.

       25.     The defendant admits that Watson Marshall, by and through his power of

attorney, Robert, and with assistance from Holmes, sought an EPO after the plaintiff violated the

no visitation rule at the hospital. The defendant denies any remaining allegations of paragraph

35 of the plaintiff’s Complaint.

       26.     The defendant admits that an EPO can be issued without prior notice to a

respondent, and states that 16.1-253.4 of the Code of Virginia speaks for itself. The defendant

further admits that Robert completed documentation for the EPO as power of attorney for




                                                  5
 Case 3:20-cv-00442-DJN Document 50 Filed 10/09/20 Page 6 of 14 PageID# 373




Watson Marshall, who could not personally appear for a hearing due to his hospitalization. The

defendant denies any remaining allegations of paragraph 36 of the plaintiff’s Complaint.

       27.     The defendant admits that Holmes obtained the EPO with documentation from

Watson Marshall, by and through his power of attorney, Robert Marshall, since Watson Marshall

could not personally appear for a hearing due to his hospitalization. The defendant denies any

remaining allegations of paragraph 37 of the plaintiff’s Complaint.

       28.     The defendant denies the allegations of paragraph 38 of the plaintiff’s Complaint.

       29.     The defendant admits the factual accuracy of the allegations of paragraph 39 of

the plaintiff’s Complaint, but denies any adverse implication(s) of paragraph 39 of the plaintiff’s

Complaint.

       30.     The defendant admits that Watson Marshall, by and through his power of

attorney, Robert Marshall, and Holmes completed Criminal Complaints and that Watson

Marshall, by and through his power of attorney Robert Marshall, also completed an Affidavit,

but has insufficient information to admit any remaining allegations of paragraph 40 of the

plaintiff’s Complaint, and thus, denies the same.

       31.     Upon information and belief, the defendant admits the allegations of paragraph 41

of the plaintiff’s Complaint.

       32.     The defendant denies the allegations of paragraph 42 of the plaintiff’s Complaint,

and specifically denies that “defendants traded on the fact” that the defendant “was a Henrico

Circuit Court judge.” Further, this defendant did not complete any documents pertaining to the

EPO, nor did he appear at the hearing.

       33.     The defendant denies the allegations of paragraphs 43-45 of the plaintiff’s

Complaint. The defendant specifically denies that he was aware as to how Watson Marshall and




                                                6
 Case 3:20-cv-00442-DJN Document 50 Filed 10/09/20 Page 7 of 14 PageID# 374




his attorney planned to proceed in the divorce action and/or that he was aware of the specific

contents of the divorce filing.

       34.     The defendant admits that the EPO obtained by Watson Marshall, by and through

his power of attorney, Robert Marshall, and Holmes ultimately granted possession of the 7603

Parkline Drive address to Watson Marshall during the period of the EPO, but denies any

remaining allegations of paragraph 46 of the plaintiff’s Complaint.

       35.     The defendant has insufficient information to admit the allegations of paragraph

47 of the plaintiff’s Complaint, and thus, denies the same and calls for strict proof thereof. The

defendant specifically denies that John H. Goots, Esquire was “the Marshall family lawyer.”

       36.     The defendant denies the allegations of paragraphs 48-52 of the plaintiff’s

Complaint.

       37.     The defendant admits the allegations of paragraph 53 of the plaintiff’s Complaint.

       38.     The defendant admits that Holmes executed the EPO at some point after its

issuance. The defendant has insufficient information to admit any remaining allegations of

paragraph 54 of the plaintiff’s Complaint, and thus, denies the same.

       39.     The defendant denies the allegations of paragraphs 55-56 of the plaintiff’s

Complaint.

       40.     The defendant has insufficient information to admit the allegations of paragraphs

57-58 of the plaintiff’s Complaint, and thus, denies the same.

       41.     The defendant denies the allegations of paragraph 59 of the plaintiff’s Complaint.

       42.     The defendant has insufficient information to admit the allegations of paragraphs

60-61 of the plaintiff’s Complaint, and thus, denies the same.




                                                7
 Case 3:20-cv-00442-DJN Document 50 Filed 10/09/20 Page 8 of 14 PageID# 375




       43.     The defendant admits that Watson Marshall, by and through his power of

attorney, Robert, and possibly defendant Andrea Voehringer (“Andrea”) legally entered Watson

Marshall’s home, but denies any remaining allegations of paragraph 62 of the plaintiff’s

Complaint.   The defendant specifically denies that any entry by Watson Marshall, by and

through his power of attorney, Robert, and/or Andrea was for any improper purpose.

       44.     Upon information and belief, the defendant admits that Andrea legally entered

Watson Marshall’s home on or about July 27, 2018, but denies any remaining allegations of

paragraph 63 of the plaintiff’s Complaint. The defendant specifically denies that any entry by

Andrea was for any improper purpose.

       45.     The defendant has insufficient information to admit the allegations of paragraph

64 of the plaintiff’s Complaint, and thus, denies the same.

       46      Upon information and belief, the defendant admits that Andrea legally obtained

some of Watson Marshall’s documents/property from Watson Marshall’s home on or about July

27, 2018, but denies any remaining allegations of paragraph 65 of the plaintiff’s Complaint. The

defendant specifically denies that any entry by Andrea or removal of Watson Marshall’s

documents/property was for any improper purpose.

       47.     The defendant has insufficient information to admit the allegations of paragraphs

66-70 of the plaintiff’s Complaint, and thus, denies the same.

       48.     The defendant admits that Watson Marshall, by and through his power of

attorney, Robert, removed a television that belonged to, and was purchased on the credit card of,

Watson Marshall, but denies any remaining allegations of paragraph 71 of the plaintiff’s

Complaint.




                                                 8
 Case 3:20-cv-00442-DJN Document 50 Filed 10/09/20 Page 9 of 14 PageID# 376




       49.     The defendant has insufficient information to admit the allegations of paragraph

72 of the plaintiff’s Complaint, and thus, denies the same.

       50.     The defendant denies the allegations of paragraph 73 of the plaintiff’s Complaint.

       51.     The defendant admits that Watson Marshall, by and through his power of

attorney, Robert, removed a television that belonged to, and was purchased on the credit card of,

Watson Marshall, but denies any remaining allegations of paragraph 74 of the plaintiff’s

Complaint.

       52.     The defendant admits that a hearing took place on or about July 30, 2018 as to a

Preliminary Protective Order (“PPO”), but denies any remaining allegations of paragraph 75 of

the plaintiff’s Complaint.

       53.     The defendant admits that a judge (as opposed to a magistrate) presided over the

PPO hearing, and found that “a preliminary protective order is warranted,” but that exclusive

possession of the 7603 Parkline premises were not granted to Watson Marshall. The defendant

denies any remaining allegations of paragraph 76 of the plaintiff’s Complaint.

       54.     The defendant admits that Watson Marshall’s mail was forwarded from the 7603

Parkline address since he no longer intended to reside there, but denies any remaining allegations

of paragraph 77 of the plaintiff’s Complaint.

       55.     The defendant admits that the plaintiff improperly purchased airline tickets on

Watson Marshall’s credit card, but denies any remaining allegations of paragraph 78 of the

plaintiff’s Complaint.

       56.     The defendant admits the allegations of paragraph 79 of the plaintiff’s Complaint.




                                                 9
Case 3:20-cv-00442-DJN Document 50 Filed 10/09/20 Page 10 of 14 PageID# 377




       57.     The defendant admits that there was a hearing regarding the disposition of Watson

Marshall’s remains on or about August 9, 2018, but denies any remaining allegations of

paragraph 80 of the plaintiff’s Complaint.

       58.     The defendant denies the allegations of paragraph 81 of the plaintiff’s Complaint.

       59.     The defendant has insufficient information to admit the allegations of paragraphs

82-83 of the plaintiff’s Complaint, and thus, denies the same.

       60.     The defendant denies the allegations of paragraph 84 of the plaintiff’s Complaint.

       61.     The defendant denies the allegations of paragraph 85 of the plaintiff’s Complaint.

       62.     The defendant admits that the obituary attached as Exhibit 6 to the plaintiff’s

Complaint was published, but denies any remaining allegations of paragraph 86 of the plaintiff’s

Complaint.

       63.     The defendant admits that there was a memorial ceremony, but denies that any

internment took place. The defendant further states that the plaintiff was granted a portion of

Watson Marshall’s remains pursuant to an agreed Court Order, and that she could have had any

ceremony she saw fit.     The defendant further admits that the plaintiff published her own

obituary. The defendant denies any remaining allegations of paragraph 87 of the plaintiff’s

Complaint.

       64.     The defendant has insufficient information to admit the allegations of paragraph

88 of the plaintiff’s Complaint, and thus, denies the same.

       65.     The defendant denies the allegations of paragraphs 89-90 of the plaintiff’s

Complaint.

                                             Count I

       66.     The defendant denies the allegations of paragraph 91 of the plaintiff’s Complaint.




                                                10
Case 3:20-cv-00442-DJN Document 50 Filed 10/09/20 Page 11 of 14 PageID# 378




                                             Count II

       67.     The defendant denies the allegations of paragraph 92 of the plaintiff’s Complaint.

                                            Count III

       68.     The defendant denies the allegations of (second) paragraph 91 of the plaintiff’s

Complaint.

                                           Count IV(a)

       69.     The defendant denies the allegations of (second) paragraph 92 of the plaintiff’s

Complaint.

                                           Count IV(b)

       70.     The defendant denies the allegations of paragraph 93 of the plaintiff’s Complaint.

                                             Count V

       71.     The defendant denies the allegations of paragraph 94 of the plaintiff’s Complaint.

                                            Count VI

       72.     The defendant denies the allegations of paragraph 95 of the plaintiff’s Complaint.

                                            Count VII

       73.     The defendant denies the allegations of paragraph 96 of the plaintiff’s Complaint.

                                            Count VII

       74.     The defendant denies the allegations of paragraph 97 of the plaintiff’s Complaint.

       75.     The defendant denies being liable for any of the relief requested in the plaintiff’s

Complaint, including, but not limited to, attorney’s fees, costs, pre-judgment interest,

compensatory damages and/or punitive damages

       76.     The defendant denies any allegations of the plaintiff’s Complaint that were not

expressly admitted above and denies being liable to the plaintiff under any theory recovery.




                                                11
Case 3:20-cv-00442-DJN Document 50 Filed 10/09/20 Page 12 of 14 PageID# 379




       A trial by jury is requested.

                                       Affirmative Defenses

       77.     The defendant affirmatively alleges that the plaintiff is guilty of unclean hands

and will rely upon any equitable defenses, including any defenses pled by the co-defendants.

       78.     The defendant affirmatively alleges that the 7603 Parkline residence was owned

by Watson Marshall and the plaintiff as tenants by the entirety (as admitted by the plaintiff in

paragraph 8), and that the Complaint’s repeated references to that residence as “Ms. Marshall’s

home” are false and misleading.

       79.     The defendant will rely upon his Motion to Dismiss, as previously filed.

       80.     The defendant reserves his right to enlarge and/or modify this Answer at any time

during these proceedings, and to rely upon any and all affirmative defenses not raised

hereinabove.

       WHEREFORE, defendant John Marshall, demands judgment in his favor against the

plaintiff and requests the costs and attorney’s fees on his behalf expended.




                                                     JOHN MARSHALL
                                                     By Counsel




                                                12
Case 3:20-cv-00442-DJN Document 50 Filed 10/09/20 Page 13 of 14 PageID# 380




                                                    /s/ Justin S. Gravatt___________________
                                                    Justin S. Gravatt, Esquire
                                                    Virginia State Bar Number 65506
                                                    Caroline V. Davis, Esquire
                                                    Virginia State Bar Number 48123
                                                    David L. Hauck, Esquire
                                                    Virginia State Bar Number 20565
                                                    DUANE, HAUCK, DAVIS, GRAVATT &
                                                    CAMPBELL, P.C.
                                                    100 West Franklin Street, Suite 100
                                                    Richmond, Virginia 23220
                                                    (804) 644-7400 Telephone
                                                    (804) 303-8911 Facsimile
                                                    jgravatt@dhdgclaw.com
                                                    cdavis@dhdgclaw.com
                                                    dhauck@dhdgclaw.com
                                                    Counsel for John Marshall



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 9th day of October 2020, I will electronically file the
foregoing with the Clerk of Court using the CM/ECF system, which will then send a notification
of such filing (NEF) to:
Victor M. Glasberg, Esquire (VSB No.: 16184)        S. Keith Barker, Esquire (VSB No.: 19513)
Bernadette E. Valdellon, pro hac pending            S. Keith Barker, P.C.
Victor M. Glasberg & Associates                     4908 Dominion Boulevard, Suite K
121 S. Columbus Street                              Glen Allen, Virginia 23060
Alexandria, Virginia 22314                          (804) 934-0550 Telephone
(703) 684-1100 Telephone                            (804) 346-5338 Facsimile
(703) 684-1104 Facsimile                            keithbarker@richmondlaw.net
vmg@robinhoodesq.com                                Counsel for Robert Marshall
bev@robinhoodesq.com
Counsel for Plaintiff

William D. Bayliss, Esquire (VSB No.: 13741)        Irving M. Blank, Esquire (VSB No.: 05256)
Joseph E. Blackburn, III, Esquire (81871)           Blank & Marcus, LLC
Williams Mullen                                     1804 Staples Mill Road
Williams Mullen Center                              Richmond, Virginia 23230
200 South 10th Street, Suite 1600                   (804) 355-0691 Telephone
Richmond, Virginia 23219                            (804) 353-1839 Facsimile
(804) 420-6459 Telephone                            irvblank@blankmarcus.com
(804) 420-6507 Facsimile                            Counsel for Andrea Marshall Voehringer
bbayliss@williamsmullen.com


                                               13
Case 3:20-cv-00442-DJN Document 50 Filed 10/09/20 Page 14 of 14 PageID# 381




jblackburn@williamsmullen.com
Counsel for Brenda Marshall Thompson

Robert A. Canfield, Esquire                 John D. McChesney, Esq. (VSB No.:44326)
Canfield Wells, LLP                         Henrico County Attorney’s Office
4124 E. Parham Road                         P.O. Box 90775
Henrico, Virginia 23228                     Henrico, Virginia 23273
(804) 673-6600 Telephone                    (804) 501-4677 Telephone
(804) 673-6604 Facsimile                    (804) 501-4140 Facsimile
bob@cwkllp.com                              mcc121@henrico.us
Counsel for Brenda Marshall Thompson        Counsel for T. W. Holmes



                                            /s/ Justin S. Gravatt___________________
                                            Justin S. Gravatt, Esquire
                                            Virginia State Bar Number 65506
                                            Caroline V. Davis, Esquire
                                            Virginia State Bar Number 48123
                                            David L. Hauck, Esquire
                                            Virginia State Bar Number 20565
                                            DUANE, HAUCK, DAVIS, GRAVATT &
                                            CAMPBELL, P.C.
                                            100 West Franklin Street, Suite 100
                                            Richmond, Virginia 23220
                                            (804) 644-7400 Telephone
                                            (804) 303-8911 Facsimile
                                            jgravatt@dhdgclaw.com
                                            cdavis@dhdgclaw.com
                                            dhauck@dhdgclaw.com
                                            Counsel for John Marshall




                                       14
